PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-7346


JAMES PAUL DESPER,

                   Plaintiff - Appellant,

             v.

HAROLD CLARKE, Director of the Department of Corrections; A. DAVID
ROBINSON, Chief of Operations; JANE/JOHN DOE, for each member of the Sex
Offender Visitation Committee and the Sex Offender Program Director;
JANE/JOHN DOE, Corrections Operations Administrator; MARIA STRANSKY;
MARIE VARGO,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Senior District Judge. (7:17-cv-00549-GEC-PMS)


Argued: May 6, 2021                                           Decided: June 15, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by published opinion. Judge Niemeyer wrote the opinion, in which Judge Floyd
and Judge Rushing joined.


ARGUED:        Minahil Khan, GEORGETOWN UNIVERSITY LAW CENTER,
Washington, D.C., for Appellant. Michelle Shane Kallen, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, for Richmond, Virginia, for Appellees. ON BRIEF: Erica
Hashimoto, Director, Joshua Marcin, Supervising Attorney, Nicolas Sansone, Supervising
Attorney, John McGowan, Student Counsel, Appellate Litigation Program,
GEORGETOWN UNIVERSITY LAW CENTER, Washington, D.C., for Appellant. Mark
R. Herring, Attorney General, K. Scott Miles, Deputy Attorney General, Margaret O’Shea,
Assistant Attorney General, Toby J. Heytens, Solicitor General, Martine E. Cicconi,
Deputy Solicitor General, Jessica Merry Samuels, Assistant Solicitor General, Kendall T.
Burchard, John Marshall Fellow, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.




                                           2
NIEMEYER, Circuit Judge:

       James Desper, a sex offender incarcerated at Augusta Correctional Center in

Craigsville, Virginia, was twice denied in-person visitation privileges with his minor

daughter, to whom we assign the fictional name “Emma.” At the times when those

privileges were denied, Emma was 10 and 11 years old, respectively. In his complaint filed

under 42 U.S.C. § 1983, challenging the prison’s decisions, Desper alleged that for years

before 2015, he enjoyed in-person visits with Emma without incident. But consistent with

amendments to prison Operating Procedures adopted in March 2014, Emma was removed

from his in-person visitation list in 2015. As amended, Operating Procedure 851.1

prohibits those inmates required to register on Virginia’s Sex Offender and Crimes Against

Minors Registry from having in-person visits with minors unless the offender receives an

exemption from prison officials.

       Desper twice — in March 2016 and again in June 2017 — applied for but was denied

an exemption for Emma’s visits. Contending that the prison officials’ denial violated his

right to association under the First Amendment, as well as his rights under the Due Process

and Equal Protection Clauses of the Fourteenth Amendment, he named as defendants

numerous officials of the Virginia Department of Corrections (hereafter collectively,

“VDOC”) and sought a declaratory judgment, injunctive relief ordering the VDOC to allow

him to visit with Emma, and punitive damages. The district court granted the VDOC’s

motion to dismiss, and we affirm.




                                            3
                                               I

       On May 14, 2007, Desper and his wife took a 16-year-old girl to a residence,

“proceeded to partially undress the child . . . and then [Desper] removed his penis from

his pants and put it up against the 16-year-old’s face.” After the girl “resisted and screamed

. . . another man from another room in the house came and made [Desper] and his wife stop

what they were doing to the 16-year-old child.” Desper thereafter pleaded guilty to taking

indecent liberties with a child, in violation of Virginia Code § 18.2-370.1, and was

sentenced to five years’ imprisonment, three and one-half of which were suspended, and

three years of supervised probation, subject to conditions. One of the conditions was that

Desper not have unsupervised contact with any minor. The conviction triggered Desper’s

obligation to register as a sex offender in Virginia. See Va. Code Ann. § 9.1-902.

       While on probation for that offense, Desper was convicted in 2009 of raping an 18-

year-old girl who was mentally incapacitated, having an IQ of 60. For his conviction on

three counts of rape, he was sentenced to 19 years’ imprisonment, which he is now serving

at Augusta Correctional Center.

       Initially, Desper was allowed to receive visits from Emma, and these allegedly took

place for six years without incident. But prison regulations were amended on March 1,

2014, to further regulate visitation privileges.

       Included in the amendments that the VDOC adopted were amendments to Operating

Procedure 851.1, which, as relevant, prohibit inmates with “any conviction requiring

registration in the Sex Offender and Crimes against Minors Registry” from “visit[ing] with

any minor until granted a sex offender visitation exemption.” To obtain an exemption, an

                                               4
eligible inmate and the parent or guardian of the minor are required to submit completed

questionnaires to the inmate’s “counselor,” providing background information and

explaining how the minor’s visitation will benefit the minor. Under the procedure, the

completed questionnaires are then forwarded to “an evaluator,” who completes an

assessment based on the inmate’s history, actuarial data, and a “Mental Status Evaluation.”

The evaluator’s assessment is then forwarded to the “Sex Offender Program Director,” who

presents it to the “Sex Offender Visitation Committee.”         That Committee makes a

recommendation on the inmate’s application for a visitation exemption and the

“Corrections Operations Administrator” makes the final decision. A denial, however, is

not permanent, as the inmate “can reapply [for an exemption] after one year.”

       Following adoption of the amendments to Operating Procedure 851.1, the VDOC

removed Emma from Desper’s approved visitor list “around December 2015.”                In

accordance with the Operating Procedure, Desper applied for an exemption by submitting

a completed “Sex Offender Minor Visitation Questionnaire” in March 2016. In explaining

his prior sexual crimes on that form, he stated:

       In 2007 on my indecent liberties charge, I was just playing around with this
       girl who was 16 years old and she took it seriously. I had no intention of
       harming her. My current offense was with someone who was 18 years, of
       legal age. I was accused of raping her by use of her mental incapacity. Even
       though I was convicted all the evidence shows that I did not commit a crime.
       Her grade point average was higher than mine. So mentally me and this girl
       is the same.

And to explain the benefit of in-person visitations with Emma, he stated:

       For the child to maintain father/daughter relationship. For the child to know
       that she’s loved. Also so I can participate in her care to help my mother make
       decisions regarding my daughter.

                                             5
In early April 2016, Desper’s mother, as guardian of Emma, also submitted a completed

questionnaire, as required by the Operating Procedure. And “around April or May 2016,”

Desper was evaluated by a mental health professional.

       When Desper had heard nothing further regarding his application, he wrote a letter

to prison officials, dated January 7, 2017, to inquire as to its status. He received no

response, but on February 24, 2017, Desper’s mother was informed by email that the

application for visitation rights had been denied, and his mother so informed Desper. She

was also told that she could “re-submit evaluation forms after 6/10/2017.” Despite

repeated inquiries, neither Desper nor his mother was able to receive the reasons for the

decision.

       On June 10, 2017, Desper reinitiated the process for an exemption, and in August

2017, he was again evaluated by a mental health professional, who was different from the

first. Desper was advised in September 2017 that “visitation [by Emma] was disapproved

again.” His mother later called the VDOC to request an explanation but, according to

Desper’s complaint, “[t]he person she talked to said that there was no specific reason why

the visitation was disapproved.”

       In December 2017, Desper, acting pro se, commenced this action based on, as he

alleged, “denial of his rights and privileges to visit with his daughter in violation of the

Association Clause of the First Amendment,” and the “due process and equal protection

clause[s] of the Fourteenth Amendment.” He requested a declaratory judgment that the

VDOC had violated his constitutional rights, an injunction “ordering defendants to allow

[him] to visit with his daughter,” and punitive damages. Later, he filed a motion for

                                             6
summary judgment and a motion for a preliminary injunction. The VDOC filed a motion

to dismiss Desper’s complaint, arguing that the VDOC’s actions violated none of Desper’s

constitutional rights.

       The district court granted the VDOC’s motion to dismiss and denied Desper’s

motions for summary judgment and a preliminary injunction. In doing so, the court first

expressed doubt that the First Amendment protected any right to visitation, citing White v.

Keller, 438 F. Supp. 110, 115 (D. Md. 1977), aff’d, 588 F.2d 913 (4th Cir. 1978) (per

curiam); and Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (per curiam). But

it held that even if the First Amendment did protect such a right, the VDOC’s regulations

passed muster under the four-factor test laid out in Turner v. Safley, 482 U.S. 78 (1987),

and Overton v. Bazzetta, 539 U.S. 126 (2003). As for Desper’s due process claim, the court

held that neither the Due Process Clause nor the VDOC’s regulations created a protected

liberty interest in visitation. The court also explained that the visitation policy did not

“impose[] an atypical and significant hardship on Desper compared to ordinary prison

circumstances.” Finally, the court held that Desper failed to state an equal protection claim

because he had not adequately alleged that he was similarly situated to other individuals

who had been granted exemptions.

       From the district court’s dismissal order dated January 29, 2019, and its order

denying Desper’s motion for reconsideration dated September 11, 2019, Desper filed this

appeal. By order dated August 21, 2020, we appointed counsel to represent him.




                                             7
                                             II

       Desper contends first that the VDOC violated his “intimate familial association

rights under the First Amendment by arbitrarily denying him visitation with [Emma].” He

argues that a “fundamental aspect of [his] constitutionally protected right to freedom of

association is ‘the formation and preservation’ of his relationship with [Emma], which ‘by

[its] nature, involve[s] deep attachments and commitments.’” (Quoting Roberts v. U.S.

Jaycees, 468 U.S. 609, 618–20 (1984)). He notes that the Seventh, Ninth, and Tenth

Circuits have recognized that the parent-child relationship continues to be constitutionally

protected to some extent even after the parent is incarcerated, citing Easterling v. Thurmer,

880 F.3d 319, 323 & n.6 (7th Cir. 2018) (per curiam); Dunn v. Castro, 621 F.3d 1196, 1205

(9th Cir. 2010); and Wirsching v. Colorado, 360 F.3d 1191, 1201 (10th Cir. 2004). He

urges us to follow this authority and recognize that “he holds a narrow First Amendment

right to some opportunity to visit with his minor daughter, unless prison officials have a

legitimate penological justification to deny all visitation.” He then explains why in-person

visits are crucial to maintaining his relationship with Emma, pointing to aspects of love,

guidance, decisionmaking, and emotional, physical, and mental health.

       The VDOC contends in response that the issue is narrower than that stated by

Desper. It notes first that Desper did not allege that he faced a “complete denial” of

visitation with Emma or that the VDOC indefinitely or arbitrarily denied him any rights.

It understands the complaint to be alleging that “Desper did not receive an exemption after

the mental health evaluations and that he was not told the precise reason why he was not

selected for an exemption.” It argues, therefore, that the issue presented is whether Desper

                                             8
“has a constitutionally protected right to in-person visitation with his minor child,” and on

that issue, it claims that “no case[] establish[es] such a right.” Indeed, it maintains that the

courts of appeals, including this court, have rejected the argument “that prisoners have a

constitutionally protected right to in-person visitation,” citing Oxendine, 509 F.2d at 1407

(stating that a prison inmate “has no constitutional right to physical contact with his

family”), White, 588 F.2d at 914 (affirming as “correct” the district court’s decision, which

had concluded that “there is no constitutional right to prison visitation, either for prisoners

or visitors,” 438 F. Supp. 110, 115 (D. Md. 1977)), and numerous unpublished decisions

of this court.

       While “[p]rison walls do not form a barrier separating prison inmates from the

protections of the Constitution,” Turner, 482 U.S. at 84, they do severely curtail those

protections. “The very object of imprisonment is confinement. Many of the liberties and

privileges enjoyed by other citizens must be surrendered by the prisoner.” Overton,

539 U.S. at 131. Thus, “[a]n inmate does not retain rights inconsistent with proper

incarceration.” Id. And even those rights that do survive incarceration are afforded less

protection by the Constitution than the rights of free citizens. As the Supreme Court held

in Turner, “when a prison regulation impinges on inmates’ constitutional rights, the

regulation is valid if it is reasonably related to legitimate penological interests.” 482 U.S.

at 89; see also Overton, 539 U.S. at 132; Pell v. Procunier, 417 U.S. 817, 822 (1974).

       In this case, Desper did not allege that Operating Procedure 851.1 itself, which

comprehensively regulates visitation, violated any right to association that may have

survived his incarceration. And the issue here is not whether inmates generally have a

                                               9
constitutional right to visitation.   Indeed, as the complaint acknowledges, Operating

Procedure 851.1 generally permits visitation. It provides:

       The DOC encourages visiting by family, friends, clergy, and other
       community representatives when visits do not pose a threat to others or
       violate any state or federal law. Offender visitation is a privilege, and the
       Facility Unit Head may restrict visiting privileges when necessary to ensure
       the security and good order of the facility.

But it does provide an exception, which is applicable here:

       Offenders with any conviction requiring registration in the Sex Offender and
       Crimes against Minors Registry will not be allowed to visit with any minor
       until granted a sex offender visitation exemption.

As to this exception, however, the Operating Procedure provides that if an exemption is

denied, the inmate is allowed to reapply for an exemption “after one year.” Critically, this

restriction on visitation focuses on the fact that the inmate is a sex offender or committed

a crime against a minor and that in-person visitation is sought with a minor. Moreover,

regardless of whether the inmate receives an exemption, the Operating Procedure still gives

the inmate opportunities to have contact with the minor by telephone or mail.

       In view of the allegations of the complaint setting forth the provisions of Operating

Procedure 851.1 and the allegations that Desper had been convicted of a sex offense that

involved a minor, the issue before us is narrower than whether an inmate generally has a

right to visitation under the Constitution. It can be fairly stated as whether the right of

association protected by the Constitution requires a prison to allow an inmate who has

committed a sex offense against a minor to have in-person visitation with his minor

daughter.



                                            10
        While the relationship between parent and child is constitutionally protected by the

Due Process Clause, see, e.g., Quilloin v. Walcott, 434 U.S. 246, 255 (1978), it may also,

to some degree, be protected by the freedom of association found in the First Amendment,

see Roberts, 468 U.S. at 619–20.          Desper locates the right primarily in the First

Amendment. It appears, however, that the Supreme Court’s jurisprudence more naturally

locates associations of an intimate and familial nature in the Fourteenth Amendment’s

protection of liberty. Id. at 618–23. But no matter the constitutional footing, the “freedom

of association is among the rights least compatible with incarceration,” Overton, 539 U.S.

at 131, because “[t]he concept of incarceration itself entails a restriction on the freedom of

inmates to associate with those outside of the penal institution,” Jones v. N.C. Prisoners’

Labor Union, Inc., 433 U.S. 119, 126 (1977). It is no surprise, therefore, that “[a]lthough

the Supreme Court has considered issues concerning the visitation rights of prisoners in

several cases,” no case from that Court or our court “clearly establishes a constitutional

right to visitation in prison grounded in the First . . . or Fourteenth Amendments.” Williams

v. Ozmint, 716 F.3d 801, 806 (4th Cir. 2013); see also Oxendine, 509 F.2d at 1407

(observing that an inmate “has no constitutional right to physical contact with his family”);

White, 588 F.2d at 914 (finding the district court “correct” in concluding that “there is no

constitutional right to prison visitation, either for prisoners or visitors,” 438 F. Supp. at

115).

        Given that there is no clearly established constitutional right to visitation in prison,

we are ill-disposed to announce that a registered sex offender whose offense involved a

minor possesses a right to in-person visitation with his minor child while incarcerated. This

                                               11
purported aspect of the right to association seems directly “inconsistent with proper

incarceration.”   Overton, 539 U.S. at 131.         “The very object of imprisonment is

confinement,” id., which not only punishes the offender by restricting his freedom, but also

serves to deter others from committing crimes, protects society from dangerous individuals,

and offers offenders a chance to rehabilitate themselves in a structured environment, see,

e.g., Pell, 417 U.S. at 822–23. Finding that a registered sex offender whose crime involved

a minor can demand in-person visitation with his minor daughter cuts against most, if not

all, of these goals and is in this sense “inconsistent with his status as a prisoner.” Id. at

822. Indeed, Desper’s own complaint highlighted this inconsistency, as it suggested that

he had failed to recognize the impropriety of his sexual history, heightening the risk of

inappropriate interaction or unsafe conduct with any minor during an in-person visit, as

well as indicating that he has not been sufficiently rehabilitated to be trusted around minors.

This is not to “imply[] that any right to” familial association “is altogether terminated by

incarceration or is always irrelevant to claims made by prisoners.” Overton, 539 U.S. at

131. But to find in the present context that this right “survives incarceration” to “the

extent” Desper asserts would ignore the rationale for his confinement. Id. at 132.

       Moreover, Desper did not allege in his complaint that the application of Operating

Procedure 851.1 to him lacked “a rational relation to legitimate penological interests,” as

necessary to support his claim. Overton, 539 U.S. at 132 (emphasis added). As an inmate

challenging the constitutionality of a prison regulation or action under that regulation,

Desper carries the burden to “disprove” its validity. Id. Given the high bar of showing a



                                              12
violation under the reasonableness standard, that burden is heavy. In Turner, the Court

held that four factors are relevant to the inquiry:

       [1] whether the regulation has a “valid, rational connection” to a legitimate
       governmental interest;

       [2] whether alternative means are open to inmates to exercise the asserted
       right;

       [3] what impact an accommodation of the right would have on guards and
       inmates and prison resources; and

       [4] whether there are “ready alternatives” to the regulation.

Overton, 539 U.S. at 132 (quoting Turner, 482 U.S. at 89–91) (spaces added). In addition,

courts must “accord substantial deference to the professional judgment of prison

administrators, who bear a significant responsibility for defining the legitimate goals of a

corrections system and for determining the most appropriate means to accomplish them.”

Id.

       Here, Desper alleged that Emma was removed from his approved visitor list in

December 2015 pursuant to Operating Procedure 851.1 and that, in March 2016, he

submitted an application for an exemption, which required him to explain his prior sexual

crimes. About those crimes, Desper stated:

       In 2007 on my indecent liberties charge, I was just playing around with this
       girl who was 16 years old and she took it seriously. I had no intention of
       harming her. My current offense was with someone who was 18 years, of
       legal age. I was accused of raping her by use of her mental incapacity. Even
       though I was convicted all the evidence shows that I did not commit a crime.
       Her grade point average was higher than mine. So mentally me and this girl
       is the same.




                                              13
(Emphasis added). According to Desper’s complaint, he was then evaluated by a mental

health professional, and in June 2016, his request for an exemption was rejected, although

he did not hear of that rejection until months later. Then in June 2017, Desper reinitiated

the process. He was again evaluated by a mental health professional — different from the

first — and again his application was rejected. Desper’s mother later called the VDOC to

request an explanation, and according to Desper’s complaint, “[t]he person she talked to

said that there was no specific reason why the visitation was disapproved.”

       These allegations are insufficient to allow us “to draw the reasonable inference that”

the VDOC arbitrarily denied Desper visitation in a way that violated the associational right

he asserts. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Even liberally construed, Desper’s

complaint is skeletal. He offered facts of what happened to him, but failed to allege

adequately why that chain of events was not reasonably related to a legitimate penological

objective, which, again, was his burden to allege under Turner and Overton. The closest

he gets is his allegation that a prison official told his mother that “there was no specific

reason why the visitation was disapproved.” But even taking as true that this statement of

an unspecified prison official was made, it is not enough to move Desper’s complaint “from

conceivable to plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This is

especially so “in light of the ‘obvious alternative explanation,’” McCleary-Evans v. Md.

Dep’t of Transp., State Highway Admin., 780 F.3d 582, 588 (4th Cir. 2015) (quoting Iqbal,

556 U.S. at 682), that he was denied visitation because in his application he failed to grasp

the seriousness of his prior offenses and indicated an unwillingness to take responsibility

for his criminal sexual history.

                                             14
       Desper sought to fill the gaps in his complaint by asserting conclusorily that the

denials of his exemption requests were “for no legitimate reason.” But that is just a legal

conclusion, which is “not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679.

Moreover, that legal conclusion runs counter to a commonsensical reading of Desper’s

complaint — that he was denied visitation with his minor daughter because of his failure

to appreciate the gravity of his prior crimes against a 16-year-old girl and an 18-year-old

woman. See Iqbal, 566 U.S. at 679 (allowing a court reviewing a complaint “to draw on

its . . . common sense”).

       In sum, we conclude that Desper did not plausibly allege that the VDOC’s denial of

his applications for exemptions for in-person visitation with his minor daughter under

Operating Procedure 851.1 violated any aspect of the right to association that may have

survived incarceration.


                                              III

       Desper next contends that the VDOC’s denial of his two applications for exemption

denied him both his procedural and substantive due process rights, in violation of the Due

Process Clause of the Fourteenth Amendment. That clause provides in relevant part, “No

State shall . . . deprive any person of . . . liberty . . . without due process of law.” U.S.

Const. amend. XIV, § 1. Recognizing that he must, as an initial matter, identify the source

of a protected liberty interest, he relies on the Due Process Clause itself and, alternatively,

the allegedly mandatory aspects of the VDOC’s visitation regulations. See Wilkinson v.

Austin, 545 U.S. 209, 221 (2005) (observing that “[a] liberty interest may arise from the


                                              15
Constitution itself, by reasons of guarantees implicit in the word ‘liberty,’ or it may arise

from an expectation or interest created by state laws or policies” (citations omitted)).

       With respect to Desper’s invocation of a liberty interest protected by the Due

Process Clause, Desper relies upon case law defining a parent’s interest in “the

companionship, care, custody and management of his or her children.” Lassiter v. Dep’t

of Soc. Servs. of Durham Cnty., 452 U.S. 18, 27 (1981) (citation omitted). But cases such

as Lassiter considered the parent-child relationship outside of the prison context, and

Desper does not, as a duly incarcerated person, have the same liberty interest as one who

is not incarcerated. See Dist. Attorney’s Off. for Third Jud. Dist. v. Osborne, 557 U.S. 52,

68 (2009) (“A criminal defendant proved guilty after a fair trial does not have the same

liberty interests as a free man”). By its very nature, prison restricts an incarcerated father’s

interactions with his children. And restrictions placed on registered sex offenders —

especially those whose offenses involved minor victims — may be all the more austere.

Cf. Smith v. Doe, 538 U.S. 84, 104 (2003) (upholding a “State’s determination to legislate

with respect to convicted sex offenders as a class”).

       We therefore doubt that Desper has any protectable interest in visiting with a minor

child. Most problematic for Desper in this regard is the Supreme Court’s holding in

Kentucky Department of Corrections v. Thompson, 490 U.S. 454 (1989), where the Court

held that “[t]he denial of prison access to a particular visitor ‘is well within the terms of

confinement ordinarily contemplated by a prison sentence,’ and therefore is not

independently protected by the Due Process Clause,” id. at 461 (quoting Hewitt v. Helms,

459 U.S. 460, 468 (1983)); see also Williams, 716 F.3d at 806 (rejecting the assertion that

                                              16
an inmate has a “clearly establishe[d] . . . constitutional right to visitation in prison

grounded in the . . . Fourteenth Amendment[]”).

       And, by any measure, Desper’s own allegations demonstrate that he received

sufficient process from the VDOC. The Operating Procedure required that he submit a

questionnaire, wherein he had the opportunity to explain his criminal and sexual history

and his reasons for seeking visitation. A similar form was also completed by Emma’s

guardian, Desper’s mother, who would accompany Emma on any visit. Following the

specified procedure, these questionnaires were reviewed by Desper’s “assigned counselor”

and then referred to an evaluator, who was charged with reviewing Desper’s

“personal/social/sexual history” and “actuarial assessment,” as well as conducting a Mental

Status Evaluation. The request, questionnaires, and completed evaluation were then shared

with the “Facility Unit Head and the Sex Offender Program Director.” Next, the multi-

member Sex Offender Visitation Committee considered the full breadth of these materials

and made a recommendation to the Corrections Operations Administrator, who considered

the Committee’s recommendation and made the final decision. Desper did not allege any

deficiency in carrying out this multistep process with respect to either application for an

exemption.

       Moreover, the Operating Procedure 851.1 does not categorically deny prison

visitation. It expressly guarantees an inmate’s ability to “reapply after one year,” a

privilege that Desper exercised here, and does not limit the number of applications that an

inmate may submit. Consequently, Desper has not suffered a permanent denial of visitation

with his daughter. And the two denials do not foreclose Desper’s ability to maintain his

                                            17
father-daughter relationship with Emma through other means, as they can still

communicate over the phone and through the mail. These methods similarly permit Desper

to show Emma “that she’s loved” and to “participate in her care to help [his] mother make

decisions regarding [his] daughter.” In short, we find no support for Desper’s claim that

the Constitution required any further consideration or action from the VDOC than Desper

received.

          Alternatively, Desper seeks to locate a protected liberty interest in Operating

Procedure 851.1 itself. To do so, however, he must show that the Operating Procedure

creates an “objective expectation” in the liberty interest “in such a way that an inmate could

reasonably expect to enforce [it] against prison officials.” Thompson, 490 U.S. at 465.

That objective expectation can be created by “substantive predicates” that “guide” or

“limit” official discretion and that use “explicitly mandatory language” such that “a

particular outcome must follow” if those predicates are satisfied. Id. at 462–63 (cleaned

up). Moreover, if the regulation is shown to be sufficiently mandatory, Desper would also

have to show that deviating from that procedure “imposes atypical and significant hardship

on [him] in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S.

472, 484 (1995); see also Prieto v. Clarke, 780 F.3d 246, 248–57 (4th Cir. 2015).

Satisfying these requirements is a difficult task, and intentionally so. See Prieto, 780 F.3d

at 255.

          Our review of Operating Procedure 851.1 leads us to conclude that its provisions do

not confer a liberty interest on any inmate. First, it lacks the necessary substantive

predicates that guide official discretion, as it treats visitation as “a privilege” and

                                              18
establishes as a default policy for sex offenders that they “will not be allowed to visit with

any minor until granted a sex offender visitation exemption.”            (Emphasis added).

Moreover, the Operating Procedure does not specify “substantive predicates” in granting

an exemption from the default policy, nor does it mandate an exemption in defined

circumstances. In short, the Operating Procedure does not give a reasonable inmate an

objective expectation that he would be entitled to visitation “absent the occurrence of one

of the listed conditions.” Thompson, 490 U.S. at 465.

       Thus, we conclude that Desper has not plausibly alleged a procedural violation of

the Due Process Clause as the process he received was adequate for any protectable liberty

interest he may have had.

       Additionally, Desper claims a substantive due process violation, which imposes yet

a greater burden on him. He is required to show that the VDOC’s denial of visitation “was,

under the circumstances, so egregious, so outrageous, that it may fairly be said to shock

the contemporary conscience.” Hawkins v. Freeman, 195 F.3d 732, 741 (4th Cir. 1999)

(cleaned up). In the context of executive action such as that of the VDOC in following

Operating Procedure 851.1, he must show that the violation involved “abusing executive

power or employing it as an instrument of oppression.” Id. (cleaned up). The conduct

must go beyond “simple negligence” and “must be intended to injure in some way

unjustifiable by any government interest.” Id. (cleaned up). Clearly, these requirements

create a “stringent test.” Id.

       Desper’s complaint satisfies almost none of the requirements necessary to establish

a substantive due process violation. In making this claim, he simply points to a VDOC

                                             19
official’s statement that there was “no specific reason” for the denial of his application for

an exemption even though his daughter had visited him for six years without incident. * He

argues further that this conduct was particularly egregious in view of the VDOC’s

dissimilar treatment of inmates whose visitations were suspended because of a visitation-

related infraction or an escape-related offense. For those inmates, he claims, suspension

could not exceed two years; yet he has been denied visitation with his daughter for well

over two years while having no history of prison misbehavior. We conclude, however, that

the VDOC’s conduct in failing to provide Desper a reason was not so arbitrary and

irrational as to rise to the level of a substantive due process violation. The oversight or

even negligence in failing to give Desper reasons for the denial was not alleged to be an

action that was “intended to injure” Desper in any way. Hawkins, 195 F.3d at 742. Indeed,

the entire scenario as alleged in the complaint does not shock the conscience, the stringent

test required to show a substantive due process violation.


                                             IV

       Finally, Desper contends that the VDOC, in denying him an exemption, treated him

differently from other similarly situated inmates, in violation of the Equal Protection

Clause. In asserting this claim, Desper alleged, without more, that he “was denied



       *
         While we consider only Desper’s complaint in reviewing the district court’s
dismissal order, the record in this case created in response to Desper’s motion for summary
judgment and motion for a preliminary injunction provides Desper with the reasons for
denying his applications for an exemption. Moreover, the reasons were based on his mental
health evaluations, which are maintained in his medical file and, as the VDOC has
represented, are accordingly available to him at any time.
                                             20
visitation with his daughter because he is a convicted sex offender, while other sex

offenders get to visit with their minor children and, on information and belief[,] some have

[a] similar or worse criminal history than Mr. Desper.” In reviewing the district court’s

order granting the VDOC’s motion to dismiss, we accept as true the allegation that other

sex offenders with similar or worse criminal histories than Desper were granted an

exemption allowing visitation with their minor children.

       To state a claim for a violation of the Equal Protection Clause, “a plaintiff must

plausibly allege first that he has been treated differently from others with whom he is

similarly situated and that the unequal treatment was the result of intentional or purposeful

discrimination.” Fauconier v. Clarke, 966 F.3d 265, 277 (4th Cir. 2020) (cleaned up). He

must also plausibly allege that “the disparity was not justified under the appropriate level

of scrutiny,” which, in the prison context, means that he “must allege that the disparate

treatment was not reasonably related to any legitimate penological interests.” Id. (cleaned

up).

       The complaint shows that Operating Procedure 851.1, which is attached to and

incorporated into the complaint, prohibits registered sex offenders from visiting with

minors. But it also allows for a discretionary exemption based on an assessment of, among

other things, the inmate’s “sexual history” and his current mental health. In furtherance of

these criteria, as the complaint alleges, Desper underwent a mental status evaluation on

two different occasions, and following both, the VDOC denied him an exemption to visit

with Emma. While an inmate’s criminal history or prison conduct, on which Desper based

his equal protection claim, might be part of the inmate’s assessment for an exemption — a

                                             21
criterion not explicitly noted in Operating Procedure 851.1 — that two inmates have similar

criminal histories and prison conduct does not suggest that they will receive the same

decision under the Operating Procedure for visitation. The Operating Procedure appears

to be more focused on an inmate’s current mental status and sexual history, and with respect

to those criteria, the complaint shows that Desper was unwilling to accept the criminality

of his sexual conduct. Yet Desper’s complaint does not purport to allege that he was treated

differently from any other inmate with a similar sexual history and mental status. In short,

he has not alleged that the VDOC “treat[ed] differently persons who are in all relevant

respects alike.” Nordlinger v. Hahn, 501 U.S. 1, 10 (1992) (emphasis added).

       Desper asserts that he is unable to allege such facts because he lacks access to

information about other inmates’ sexual history and mental status absent discovery. But

the Federal Rules of Civil Procedure “do not unlock the doors of discovery for a plaintiff

armed with nothing more than conclusions.” Iqbal, 556 U.S. at 678–79 (citing Fed. R. Civ.

P. 8). “Insofar as [Desper] is unaware of adequate facts to support a plausible claim for

relief, his inability to marshal additional facts absent discovery cannot save his conclusory

and speculative allegations from dismissal.” Tickles v. Johnson, 805 F. App’x 204, 208

(4th Cir. 2020) (per curiam). Accordingly, we agree with the district court that Desper

failed to plead a plausible equal protection claim.

                                       *     *        *

       The judgment of the district court dismissing Desper’s complaint is

                                                                               AFFIRMED.



                                             22